DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/20/2020 are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kusaka et al.(US 6,026,272).
Regarding claim 1, Kusaka et al teaches a heated pressure roller (figs.2,5), comprising: 
a structural element (20a figs.2,5) positioned within a belt roller (belt roller including elements such as belt 25 figs.2,5); 
a platen (21 figs.2,5) coupled to the structural element, wherein the platen (21 figs.2,5) comprises: 
a first side (side of 21 on side of 27 upstream from the nip in figs.2,5)  to guide a belt (25) of the belt roller to form a first angle on the first side; and 
a second side (side of 21 on side of 26 downstream from the nip in figs.2,5) to guide the belt (25) of the belt roller to form a second angle on the second side that is different than the first angle (see figs.2,5 the first side and the second side has different inclination).

Regarding claim 2, Kusaka et al further teaches wherein the first side (side of 21 on side of 27 upstream from the nip in figs.2,5)  extends from a center of the platen (21) in a first direction and the second side (side of 21 on side of 26 downstream from the nip in figs.2,5) extends from the center of the platen in a second direction that is opposite the first direction (figs.2,5).

Regarding claim 3, Kusaka et al further teaches wherein the first side (side of 21 on side of 27 upstream from the nip in figs.2,5) extends a first distance from the 

Regarding claim 4, Kusaka et al further teaches wherein the second distance is greater than the first distance (the second inclined side is further from the center compared to the first side, figs.2,5).

Regarding claim 5, Kusaka et al further teaches wherein the belt roller (belt roller including elements such as belt 25 figs.2,5) has an asymmetric profile provided by the platen (figs.2,5 is asymmetric).

Regarding claim 6, Kusaka et al teaches a system for a heated pressure roller (figs.2,5), comprising: 
a heat source (20b figs.2,5) positioned within a belt roller (belt roller including elements such as belt 25 figs.2,5) of the heated pressure roller; 	
a structural element (20a figs.2,5) positioned within the belt roller of the heated pressure roller; and 
a platen (21 figs.2,5) to guide a belt (25) of the belt roller asymmetrically between an input and an output of a nip between the belt roller and a cylindrical roller (28) of the heated pressure roller such that a first angle (angle of the inclined portion of 21 from input side figs.2,5) is generated by the platen at the input and a second angle (angle of the inclined portion of 21 from output figs.2,5) is generated by the platen at the output (figs.2,5).

Regarding claim 7, Kusaka et al further teaches wherein a first edge (edge of the inclined portion of 21 from input side figs.2,5) of the platen positioned at the input is a first distance and a second edge (edge of the inclined portion of 21 from output side figs.2,5) of the platen positioned at the output is a second distance that is greater than the first distance (figs.2,5).

Regarding claim 8, Kusaka et al further teaches wherein the belt roller is to receive partially dried media at a first angle (angle of the inclined portion of 21 from input side figs.2,5)  at the input and further to eject the partially dried media at a second angle (angle of the inclined portion of 21 from output figs.2,5) at the output.

Regarding claim 9, Kusaka et al further teaches wherein the platen includes a first side (side of 21 on side of 27 upstream from the nip in figs.2,5) at the input and a second side (side of 21 on side of 26 downstream from the nip in figs.2,5) at the output such that the first side is a smaller distance than the second side.

Regarding claim 10, Kusaka et al further teaches wherein the structural element (20a figs.2,5) is positioned between the heat source (20b) and the platen (21).

Regarding claim 11, Kusaka et al further teaches wherein a first portion of a belt path of the belt roller includes the platen (21 figs.2,5) and a second portion of the belt 

Regarding claim 12, Kusaka et al further teaches a printing device(figs.1,2,5), comprising: 
a heated pressure roller (figs.2,5) to receive partially dried media (P) at an input of a nip of the heated pressure roller and provide the partially dried media to media pathway at an output of the nip of the heated pressure roller, the heated pressure roller (figs.2,5) comprising: 
a belt roller (belt roller including elements such as belt 25 figs.2,5) that includes a belt (25) that rotates around a heat source (20b), a structural element (20a), and a platen (21) coupled to the structural element to guide the belt, wherein the platen includes a lip portion that extends toward the media pathway (figs.2,5); and 
a cylindrical roller (28 figs.2,5) to apply pressure on the platen, wherein the nip is a location where the cylindrical roller makes contact with a surface of the platen (figs.2,5).

Regarding claim 13, Kusaka et al further teaches wherein the lip portion (the inclined portions of 21 in contact with belt 25 figs.2,5) extends beyond symmetrical perimeter of the belt roller (figs.2,5).

Regarding claim 14, Kusaka et al further teaches wherein the lip portion (the inclined portions of 21 in contact with 25 figs.2,5) provides an asymmetrical belt path for the belt of the belt roller (figs.2,5).

Regarding claim 15, Kusaka et al further teaches wherein the lip portion (the inclined portions of 21in contact with belt 25 figs.2,5) is to increase a peel angle for the partially dried media at the output of the heated pressure roller (figs.2,5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615.  The examiner can normally be reached on General Schedule 9:00 am- 5:00 pm, IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/HENOK D LEGESSE/Primary Examiner, Art Unit 2853